UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date Of Report (Date Of Earliest Event Reported):03/30/2016 INFORMATION ANALYSIS INCORPORATED (Exact name of registrant as specified in its charter) Commission File Number:000-22405 VA 54-1167364 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 11240 Waples Mill Rd, Ste 201, Fairfax, VA 22030 (Address of principal executive offices, including zip code) 703-383-3000 (Registrant’s telephone number, including area code) (Former name and address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On March 30, 2016, Information Analysis Incorporated issued a press release reporting earnings and other financial results for its year ended December 31, 2015. A copy of this press release, captioned "Information Analysis Inc. Reports Profitable Results for 2015", is attached as Exhibit 99.1 to this Current Report on Form 8-K (the "8-K"). The information in this 8-K, including the exhibit, shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act") or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits Press Release dated March 30, 2016, captioned: "Information Analysis Inc. Reports Profitable Results for 2015". 2 Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. INFORMATION ANALYSIS INCORPORATED Date: March 30, 2016 By: /s/Matthew T. Sands Matthew T. Sands Controller 3 EXHIBIT INDEX ExhibitNo. Description EX-99.1 IAI Press Release dated March 30,2016 4
